Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-15 are presented for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recites (1) a housing, (2) a liquid cooling system, (3) a first compartment of the housing that contains processing components, (3) a second compartment of the housing that contains cooling components of the liquid cooling system, (4) an airgap in the housing that physically separates and thermally isolates the first compartment and the second compartment, the airgap defined by external surfaces of the housing, and (5) a conduit of the housing that joins the first compartment and the second compartment at a side of the airgap, the conduit routing, internal to the housing, tubing of the liquid cooling system from the first compartment to the second compartment, the tubing conveying liquid that carries heat from the processing components to the cooling components for dissipation. This judicial 

Similarly, dependent claims 2-5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no controller or processor that is controlling the liquid cooling. 

Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 6 recites (1) a housing, (2) a liquid cooling system, (3) a first compartment of the housing that contains processing components, (4) a second compartment of the housing that contains cooling components of the liquid cooling system, (5) an aperture through the housing that separates the first compartment from the second compartment, and (6) two conduits of the housing that join the first compartment and the second compartment on opposite sides of the aperture, the two conduits routing, internal to the housing, tubing of the liquid cooling system from the first compartment to the second compartment, the tubing conveying liquid that carries heat from the processing components to the cooling components for dissipation. This judicial exception is not integrated into a practical application because no processing or controlling is done via a controller or a processor. The claim 6 as presented seems just a listing of items in a box (i.e., a thought/mental process). The claim 6 does not include additional elements that are sufficient to amount to significantly more than the 
Similarly, dependent claims 7-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no controller or processor that is controlling the liquid cooling.

Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 11 recites (1) a housing, (2) a liquid cooling system, (3) a first compartment of the housing that contains processing components, (4) a second compartment of the housing that contains cooling components of the liquid cooling system, the cooling components including a fan and a heat exchanger connected to tubing of the liquid cooling system,  (5) an aperture through the housing that separates the first compartment from the second compartment, and (6) conduits of the housing that join the first compartment and the second compartment on opposite sides of the aperture, the conduits routing, internal to the housing, tubing of the liquid cooling system from the first compartment to the second compartment, the tubing conveying liquid that carries heat from the processing components to the cooling components to the heat exchanger for dissipation, (7) the fan of the second compartment at an aperture-facing side of the second compartment to draw in air from the aperture across the heat exchanger, an opposing side of the second compartment, opposing the aperture-facing side, including openings through which the air exits the second compartment after flowing across the heat exchanger. This judicial exception is not integrated into a practical application because no processing or controlling is done via a controller or a processor. The claim 11 as presented seems just a listing of items in a box (i.e., a thought/mental process). The 

Similarly, dependent claims 12-15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no controller or processor that is controlling the liquid cooling.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janak et al (US Pub. 2017/03474981; hereinafter Janak).
As per claim 1, Janak discloses a computing device comprising: 

a housing [Fig. 1, 3; para 0025; a housing 15]; 

a liquid cooling system [Fig. 1, 3-4; para 0029; an upper compartment 25 contains a fluid supply line 125, a fluid discharge line 130, a pump 135, a heat exchanger 142 which together act as a liquid cooling system]; 

a first compartment of the housing that contains processing components [Fig. 1, 3; para 0025, 0028; a lower compartment 20 (i.e., a first compartment) may enclose a variety of different types of electronic components such as a central processing unit (CPU)]; 

a second compartment of the housing that contains cooling components of the liquid cooling system [Fig. 1, 3-4; para 0025, 0029; an upper compartment 25 (i.e., a second compartment); the upper compartment 25 contains a fluid supply line 125, a fluid discharge line 130, a pump 135, a heat exchanger 142, a cooling fan 190, and additional components which together act as a liquid cooling system]; 

an airgap in the housing that physically separates and thermally isolates the first compartment and the second compartment, the airgap defined by external surfaces of the housing [Fig. 1, 3-4; para 0025-0026; an gap 27]; and, 

[Fig. 3-4; para 0025, 0032; a hub 30], tubing of the liquid cooling system from the first compartment to the second compartment, the tubing conveying liquid that carries heat from the processing components to the cooling components for dissipation [Fig. 3-4; para 0028-0029, 0033; tubing 125 and 130; heat producing components 85 and 90].


As per claim 6, Janak discloses a computing device comprising: 

a housing [Fig. 1, 3; para 0025; a housing 15]; 

a liquid cooling system [Fig. 1, 3-4; para 0029; an upper compartment 25 contains a fluid supply line 125, a fluid discharge line 130, a pump 135, a heat exchanger 142 which together act as a liquid cooling system]; 

a first compartment of the housing that contains processing components [Fig. 1, 3; para 0025, 0028; a lower compartment 20 (i.e., a first compartment) may enclose a variety of different types of electronic components such as a central processing unit (CPU)]; 

a second compartment of the housing that contains cooling components of the liquid cooling system [Fig. 1, 3-4; para 0025, 0029; an upper compartment 25 (i.e., a second compartment); the upper compartment 25 contains a fluid supply line 125, a fluid discharge line 130, a pump 135, a heat exchanger 142, a cooling fan 190, and additional components which together act as a liquid cooling system]; 

an aperture through the housing that separates the first compartment from the second compartment [Fig. 1, 3-4; para 0025; a hub 30]; and, 

two conduits of the housing that join the first compartment and the second compartment on opposite sides of the aperture, the two conduits routing, internal to the housing [Fig. 3-4; para 0025, 0028-0029, 0032-0033; a hub 30; tubing 125 and 130], tubing of the liquid cooling system from the first compartment to the second compartment, the tubing conveying liquid that carries heat from the processing components to the cooling components for dissipation [Fig. 3-4; para 0028-0029, 0033; tubing 125 and 130; heat producing components 85 and 90].


As per claim 11, Janak discloses a computing device comprising: 

a housing [Fig. 1, 3; para 0025; a housing 15]; 

a liquid cooling system [Fig. 1, 3-4; para 0029; an upper compartment 25 contains a fluid supply line 125, a fluid discharge line 130, a pump 135, a heat exchanger 142 which together act as a liquid cooling system]; 

[Fig. 1, 3; para 0025, 0028; a lower compartment 20 (i.e., a first compartment) may enclose a variety of different types of electronic components such as a central processing unit (CPU)]; 

a second compartment of the housing that contains cooling components of the liquid cooling system, the cooling components including a fan and a heat exchanger connected to tubing of the liquid cooling system [Fig. 1, 3-4; para 0025, 0029; an upper compartment 25 (i.e., a second compartment); the upper compartment 25 contains a fluid supply line 125, a fluid discharge line 130, a pump 135, a heat exchanger 142, a cooling fan 190, and additional components which together act as a liquid cooling system]; 

an aperture through the housing that separates the first compartment from the second compartment [Fig. 1, 3-4; para 0025; a hub 30]; and, 

conduits of the housing that joins the first compartment and the second compartment at opposing sides of the aperture, the conduits routing, internal to the housing [Fig. 3-4; para 0025, 0028-0029, 0032-0033; a hub 30; tubing 125 and 130], tubing of the liquid cooling system from the first compartment to the second compartment, the tubing conveying liquid that carries heat from the processing components to the heat exchanger for dissipation [Fig. 3-4; para 0028-0029, 0033; tubing 125 and 130; heat producing components 85 and 90], 

the fan of the second compartment at an aperture-facing side of the second compartment to draw in air from the aperture across the heat exchanger, an opposing side of the second [Fig. 3-4; para 0033-0034; a cooling fan 190].


As per claim 2, Janak discloses wherein an airgap-facing side of the first compartment is closed [Fig. 1; para 0026; “the closed upper side 55”].

As per claim 3, Janak discloses wherein the cooling components of the second compartment include a fan, the fan positioned at an airgap-facing side of the second compartment to draw air from the airgap into the second compartment to assist with dissipating the heat [Fig. 3-4; para 0033-0034; a cooling fan 190].

As per claim 4, Janak discloses wherein the cooling components of the second compartment include a heat exchanger connected to the tubing and a fan positioned at an airgap-facing side of the second compartment to draw air from the airgap across the heat exchanger, an opposing side of the second compartment, opposing the airgap-facing side, including openings through which the air exits the second compartment [Fig. 1, 3-4; para 0025, 0029; an upper compartment 25 (i.e., a first compartment); the upper compartment 25 contains a fluid supply line 125, a fluid discharge line 130, a pump 135, a heat exchanger 142, a cooling fan 190, and additional components which together act as a liquid cooling system].

As per claim 5, Janak discloses wherein the airgap is through the housing from a first external surface of the housing to a second external surface of the housing, the airgap defined by opposing airgap-facing sides of the firstWO 2020/122927PCT/US2018/065560 18 compartment and the second compartment, and an airgap-facing side of the conduit [Fig. 1, 3-4; para 0025-0026; an gap 27].

As per claim 7, Janak discloses wherein the cooling components include a fan, the two conduits further routing, internal to the housing, a power cable to the fan from a power supply contained in the first compartment [Fig. 1, 3-4; para 0025, 0029; a fluid supply line 125, a fluid discharge line 130, a pump 135, a heat exchanger 142, a cooling fan 190, and additional components].

As per claim 8, Janak discloses wherein the two conduits restrict airflow between the first compartment and the second compartment [Fig. 3-4; para 0025, 0028-0029, 0032-0033; a hub 30; tubing 125 and 130; air flow or airflow].

As per claim 9, Janak discloses further comprising material in the two conduits that restrict airflow between the first compartment and the second compartment [para 0027, 0030; the liquid cooling device may be constructed of well-known materials, such as aluminum, copper, stainless steel, combinations or other materials].

As per claim 10, Janak discloses wherein opposing external surfaces of the housing each include respective external surfaces of the first compartment, the second compartment and the two conduits [Fig. 1, 3]
As per claim 12, Janak discloses wherein the cooling components in the second compartment further include a second heat exchanger, and the liquid cooling system includes second tubing that runs through the conduits, internal to the housing, from the first compartment to the second compartment, the tubing conveying the heat from a first processor of the processing components to the heat exchanger, and the second tubing conveying the heat from a second processor of the processing components to the second heat exchanger [Fig. 1, 3-4; para 0025, 0029; a fluid supply line 125, a fluid discharge line 130, a pump 135, a heat exchanger 142, a cooling fan 190, and additional components].

As per claim 13, Janak discloses wherein the processing components include first processing components and second processing components, the heat exchanger comprising respective heat exchangers for the first processing components and the second processing components, the tubing carryingWO 2020/122927PCT/US2018/065560 20 respective heat from the first processing components and the second processing components to the respective heat exchangers [Fig. 3-4; para 0028-0029, 0033; tubing 125 and 130; heat producing components 85 and 90].

As per claim 14, Janak discloses wherein the processing components include a plurality of processing components, the heat exchanger comprising plurality of heat exchangers in a one-to-one relationship with the plurality of processing components, the tubing carrying respective heat from the plurality of processing components to respective heat exchangers of the plurality of heat exchangers [Fig. 3-4; para 0028-0029, 0033; tubing 125 and 130; heat producing components 85 and 90; Fig. 1, 3-4; para 0025, 0029; a fluid supply line 125, a fluid discharge line 130, a pump 135, a heat exchanger 142, a cooling fan 190, and additional components].

As per claim 15, Janak discloses wherein the processing components include a central processing unit (CPU) and a graphics card, the tubing conveying the heat from the CPU and the graphics card to the heat exchanger [para 0028].


Short summary for cited prior art by the examiner in PTO-892 form but not used in rejection above.
A. US-20170181322 discloses an Information Handling System (IHS) includes at least one node provisioned with heat-generating components and an air passage that enables air to pass through the node and exit the node as exhaust air. An air-to-liquid heat exchanger (ATLHE) block is placed in a path of the exhaust air.
B. US-20070125523 discloses a computer assembly including a casing having a bottom and end walls and side walls and a lid with perforations in the end walls for air flow through the casing to cool the computer components. A partition extends between the side walls and spaced from the end walls for establishing a first compartment on one side and a second compartment on the other side and a plurality of fans are disposed in the partition for moving air through the perforations and through the compartments.
N. CN-104756618-A discloses a compartment 30 for containing computing device (CD) 40 and a liquid cooling system (LCS) 44. Liquid cooling system 44 includes one or more components for computing device 40 for cooling liquid. In one embodiment, the liquid 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior sited by the applicant in submitted information discloser statement.